972 F.2d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce A. SEYMOUR, Plaintiff-Appellant,v.Raymond CAREY, Trustee Land Resource Development Corp.,Defendant-Appellee.
No. 91-15671.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 5, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Bruce A. Seymour appeals pro se the district court's dismissal of his appeal as untimely under Bankruptcy Rule 8002(a).   We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.


3
Bankruptcy Rule 8002(a) requires that a notice of appeal "be filed with the clerk within 10 days of the date of the entry of the judgment, order, or decree appealed from."   See Bankr.R. 8002(a).   The timely filing of a notice of appeal is jurisdictional.   Allustiarte v. Hauser (In re Allustiarte), 848 F.2d 116, 117 (9th Cir.1988) (quoting  Green v. United States (In re Souza), 795 F.2d 855, 857 (9th Cir.1986)).


4
Here, the 10-day period began on June 29, 1990 when the bankruptcy court's order was entered.   Seymour's notice of appeal was filed on July 13, 1990, the fourteen days after entry of the order.   Consequently, the district court correctly determined that Seymour's appeal was untimely.   See Bankr.R. 8002(a) (10-day period);  Bankr.R. 9006 (time computation rule);   In re Souza, 795 F.2d at 857 (requiring strict compliance with Rule 8002(a)'s 10-day provision);  see also In re Ramsey, 621 F.2d 1220, 1223 (9th Cir.1990) (declining to adopt a "mailbox rule" for Rule 8002(a) appeals).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3